Title: To James Madison from Louis B. de Niroth, 7 October 1812 (Abstract)
From: Niroth, Louis B. de
To: Madison, James


7 October 1812, Washington. “On the first of this Month I took the Libertey to adresed a Letter to you which was of Counciquance to me, and allso too the Governement as soon I obtaine my Libertey, it is usles to repite any ting more on that Subjecte I am not alloane Concerned in the Communication wat I alludet to and in Particcullar I have Teaken an oath not to comunicate any thing to paper.
“And as I have received Now answer from your Excellency I must Perrich in this Bastele Which is Keped by one of the greatest Barberigen I will Teact it as a Particcullar favor if you send me the in Closed Letter Bak which is from my daugther.”
